Citation Nr: 0016184	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-02 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1950 to April 
1956, from January 1983 to March 1984, and from September 
1985 to June 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 RO rating decision that denied service 
connection for bilateral hearing loss, and for tinnitus.  The 
veteran submitted a notice of disagreement in August 1997, 
and the RO issued a statement of the case in December 1998.  
The veteran submitted a substantive appeal in February 1999.  
A hearing scheduled in July 1999 was canceled when the 
veteran failed to report.


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in service.

2.  The veteran has submitted competent evidence tending to 
show an in-service occurrence of exposure to excessive noise, 
post-service continuity of symptomatology of ringing in the 
ears, and a causal nexus.


CONCLUSIONS OF LAW

1.  Sensorineural hearing loss, bilateral, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 1991); 
38 C.F.R. §§ 3.303, 3.309, 3.385 (1999).

2.  The claim for service connection for tinnitus is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Factual Background

The veteran had active service from September 1950 to April 
1956, from January 1983 to March 1984, and from September 
1985 to June 1986.  His DD Form 214 indicates that his 
military occupational specialties (MOS) were that of a ground 
colonel, an engineer officer, a civil affairs officer, and a 
combat engineer unit commander.

Service medical records at the time of the veteran's 
enlistment examination in 1950 reveal that the veteran's 
hearing was 15/15, bilaterally, for whispered voice.

Service medical records at the time of the veteran's airborne 
training examination in 1951 show that he underwent 
audiometric testing.  The report of this testing reveals pure 
tone thresholds, in decibels, ASA units converted to ISO 
units, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
5
LEFT
15
10
10
-
5

Service medical records at the time of the veteran's CCS 
examination in 1953 show that he underwent audiometric 
testing.  The report of this testing reveals pure tone 
thresholds, in decibels, ASA units converted to ISO units, 
were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
        
20
20
-
15
LEFT
25
20
20
-
15

Service medical records at the time of the veteran's 
promotion examination in 1961 reveal that the veteran's 
hearing was 15/15, bilaterally, for whispered voice and 
spoken voice.

Service medical records show that the veteran underwent 
audiometric testing shortly after discharge from service-
within fourteen months-and just prior to his reenlistment in 
1985.  The report of this testing reveals pure tone 
thresholds, in decibels, were as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
30
LEFT
5
5
20
40
50
The veteran was diagnosed with high frequency hearing loss.

Service medical records at the time of the veteran's 
retirement examination in 1986 show that he underwent 
audiometric testing.  The report of this testing reveals pure 
tone thresholds, in decibels, were as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
30
35
LEFT
15
5
15
60
50

The veteran underwent a VA examination in November/December 
1996.  He reported that his hearing loss had become 
progressively worse, and that the ringing in his ears was 
very pronounced.  He reported being exposed to demolition and 
to several bad incidents of explosion during service.  He 
reported that the ringing in both ears had been constant 
since 1985.  The veteran also reported having trouble hearing 
in crowded areas.  Upon examination, there were normal drums 
and canals; no hearing loss was noted.  The examiner noted 
that results of an audiogram were normal, and that the 
veteran's hearing was within normal limits.  The veteran was 
diagnosed with bilateral tinnitus.

VA medical records show that he underwent audiometric testing 
in December 1996.  The report of this testing reveals pure 
tone thresholds, in decibels, were as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
-
20
30
50
50
LEFT
-
20
35
55
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The veteran was diagnosed with mild high frequency 
sensorineural loss, bilaterally.  The examiner also noted 
that the veteran described tinnitus characterized as very 
annoying.

Statements of the veteran in the claims folder are to the 
effect that he was exposed to excessive noise while in 
service in Korea in 1952 and that he was not given any 
hearing protection equipment.  The veteran noted that he was 
in receipt of demolition hazardous duty pay, and referred to 
two incidents in service where detonators exploded 
prematurely within mere feet of his position.  The veteran 
stated that he had diminished hearing and loud ringing in his 
ears for days after each incident.

The veteran also stated that he was exposed daily to small 
arms fire, rocket launches, mortars, recoilless rifle rounds, 
and hand grenades while assigned as a weapons training 
officer in Virginia in 1954.  The veteran also stated that he 
experienced daily hearing difficulty, and that no hearing 
protection was provided.

Lastly, the veteran stated that he was exposed to aircraft 
noise while serving as an aerial observer in Germany in 1955 
or 1956, which again left him with diminished hearing and 
ringing in his ears.

B.  Legal Analysis

I.  Service Connection for Bilateral Hearing Loss

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service medical records of the veteran's 
entry are negative for hearing loss, and the Board presumes 
the veteran to have been in sound condition in 1950.  Parker 
v. Derwinski, 1 Vet. App. 522 (1991).

The evidence shows that the veteran currently has bilateral 
hearing loss which meets the criteria of 38 C.F.R. § 3.385 
(1999).  Hence, service connection can be granted for this 
condition if it can be linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

Service medical records reveal that in the 1953 audiometric 
evaluation of the veteran's right and left ears, the veteran 
had auditory decibel thresholds in excess of 20 in at least 
one of the frequencies from 500 to 4,000 hertz for each ear.  
By some medical authorities, auditory decibel thresholds of 
zero to 20 represent normal hearing, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).

In addition, sensorineural hearing loss is a "chronic 
disease" within the meaning of 38 C.F.R. § 3.309(a) (an 
"other organic disease of the nervous system").  When a 
chronic disease is shown in service, subsequent 
manifestations of the same disease are service-connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

In this case, the evidence of record shows that, after the 
veteran's initial period of active duty, the veteran worked 
as an engineer officer and as a civil affairs officer on both 
active and inactive duty.  Statements of the veteran are to 
the effect that he was exposed to neither loud nor excessive 
noise in either of those occupations, but that his hearing 
loss worsened nevertheless over the years since his discharge 
from service.  The veteran stated that his duties as an 
engineer officer and as a civil affairs officer were mainly 
administrative; none of his duties exposed the veteran to 
loud or excessive noise.  Hence, no intercurrent causes have 
been shown here.  38 C.F.R. § 3.303(b).

The veteran asserts that he has bilateral hearing loss due to 
excessive noise exposure while serving on active duty in the 
early 1950's.  The veteran's DD Form 214 indicates that his 
MOS at the time was that of a combat engineer unit commander.  
As noted above, service medical records show some degree of 
hearing loss in 1953.  The Board accepts this evidence as 
proof of noise exposure and hearing loss in service.

The determination of service incurrence must, in this case, 
be on "the whole evidentiary showing."  A diagnosis of high 
frequency hearing loss in 1985 is further evidence of 
chronicity.  38 C.F.R. § 3.303(b). This evidence, when 
considered with the overall medical evidence that indicates 
some degree of bilateral hearing loss beginning in 1953, 
supports granting service connection for bilateral hearing 
loss.

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the 
veteran's hearing loss had its onset in service.  Under the 
circumstances, the veteran prevails as to his claim for 
service connection for bilateral hearing loss with 
application of the benefit of the doubt in his favor.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Service connection for tinnitus

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

As a preliminary matter, the Board notes that tinnitus, 
unlike sensorineural hearing loss, is not considered to be 
one of the chronic diseases eligible for presumptive service 
connection when manifested to a compensable degree within one 
year of service under provisions of 38 C.F.R. § 3.309.

Statements of the veteran in the claims folder are to the 
effect that he was exposed to excessive noise in service.  
The veteran stated that he was exposed to demolition and to 
several bad explosion incidents, and that he had ringing in 
his ears after at least two such incidents in service.  The 
veteran also stated that the ringing in his ears had been 
constant since 1985.   Records show a diagnosis of tinnitus 
in 1996.  As noted above, there is evidence that the veteran 
was exposed to excessive noise in service.  For purposes of 
well-groundedness, the evidence of record is presumed true 
and tends to show an incident in service and post-service 
continuity of symptomatology.

Likewise, the 1996 diagnosis of tinnitus was made following a 
VA physician's notation of "demolition during service" and 
"several bad incidences (sic) of explosions," as reported 
by the veteran. The veteran has described the tinnitus as 
being constant and very pronounced.  For purposes of well-
groundedness, the evidence of record tends to show a causal 
nexus.  See, e.g., Hodges v. West, 13 Vet. App. 287, as 
amended (2000).

In light of this evidence, the Board finds that the veteran 
has presented a plausible claim for service connection for 
tinnitus. As such, the claim is well grounded.


ORDERS

Service connection for bilateral hearing loss is granted.

The claim of entitlement to service connection for tinnitus 
is well grounded.  To this extent only, the appeal is 
granted.


REMAND

The veteran's claim for tinnitus is well grounded.  However, 
having found that his claim is well grounded does not end the 
Board's inquiry.  Rather, in this case, it places upon VA the 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 82 (1990).

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition 
experienced in service, VA should seek a medical opinion as 
to whether the veteran's claimed current disability is in any 
way related to the condition experienced in service.  
Horowitz v. Brown, 5 Vet. App. 217 (1993).

Accordingly, a remand is required for the RO to obtain a 
medical opinion as to the relationship, if any, between the 
veteran's current tinnitus and noise exposure in service, and 
to obtain up-to-date treatment records.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran and his 
representative to prepare a detailed list 
of all sources (VA and non-VA) of 
evaluation and treatment for the 
veteran's tinnitus since 1997.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The RO should request an addendum to 
the 1996 VA examination report in the 
form of an opinion as to whether it is at 
least as likely as not that the veteran's 
current tinnitus is the result of noise 
exposure in service or other incident of 
service. A review of the service medical 
records and post-service medical records 
should be conducted.  If deemed 
necessary, an examination of the veteran 
should be arranged.  The opinion should 
be supported by a discussion of medical 
principles as applied to the specific 
evidence in the veteran's case.
The claims folder should be made 
available for review.

3.  After the above development, the RO 
should then review the veteran's claim of 
entitlement to service connection for 
tinnitus. If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. DAY
	Member, Board of Veterans' Appeals


 



